DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-41 are allowed. 
Terminal Disclaimer submitted on 12/13/2021. 

The following is an examiner’s statement of reasons for allowance: 
In view of amended claims, applicant response and further search, claims 21-41 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious of limitations in each of independent claims 21, 36 and 41, specifically including the limitations added by the applicant in their most recent amendment (underlined below).

Below are the closest cited references (used in previous office actions), each of which disclose various aspects of the claimed invention:
Mnih et al. (Playing Atari with deep reinforcement learning), which shares an inventor, discloses reinforcement learning with a replay memory and uniformly sampling the experience memory but does not disclose probabilities or sampling of experience data in the replay memory. It also teaches priority using E-greedy.
Narasimhan et al. (Language Understanding for Text-based Games using Deep Reinforcement Learning) discloses, inter alia, create these minibatches from the experience memory D is to sample uniformly at random. However, certain experiences are more valuable than others for the agent to learn from. For instance, rare transitions that provide positive rewards can be used more often to learn optimal Q-values faster.

      However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 21, 36 and 41): “selecting a piece of experience data that is a selected experience tuple that comprises a selected current observation characterizing a selected current state of the environment, and a selected current action performed by the agent in response to the selected current observation from the replay memory for use in training the neural network by prioritizing for selection pieces of experience data having relatively higher expected learning progress measures; training, using a reinforcement learning technique, the neural network on the selected piece of experience data; and selecting actions in response to observations using the neural network”, in combination with the other limitations.

The pending dependent claims 22-35 and 37-40 are allowable based on their dependency of the independent claims 21 and 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129